Citation Nr: 0433081	
Decision Date: 12/14/04    Archive Date: 12/21/04	

DOCKET NO.  03-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease. 

2.  Entitlement to service connection for a disability 
manifested by swelling of the fingers. 

3.  Entitlement to service connection for arthritis of the 
right shoulder. 

4.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The rating decision dated February 26, 2003, reflects that 
the appellant had active service from May 30, 1981, to June 
30, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Wichita, Kansas, that, in pertinent part, denied 
entitlement to service connection for the disabilities at 
issue.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant should further action be required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
introduces several fundamental changes into VA's adjudication 
process that impact on the claims currently on appeal.  Under 
the VCAA, VA has a duty to notify a claimant of any specific 
information and evidence needed to substantiate and complete 
a claim.  Further, VA must tell a claimant what specific part 
of that evidence he must provide, and what specific part VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the VA provided the appellant with general 
information regarding his rights in the VA claims process in 
an August 2002 communication.  However, he was not informed 
of specific information and evidence needed to substantiate 
and complete his claim, including what evidence was to be 
provided by him and what evidence VA would attempt to obtain 
for him.

A review of the medical evidence of record discloses that the 
appellant's report of medical history made in conjunction 
with his retirement physical examination was signed on 
January 9, 2001.  The report of medical history was signed by 
Juanito Melendres, M.D., at the Physical Examination Clinic, 
Munson Army Hospital Center, Fort Leavenworth, Kansas 66027.  
The report of the examination itself was not dated, but was 
signed by Michael D. Becker, D.O., Captain, Marine Corps, 
Flight Surgeon.  At the videoconference hearing before the 
undersigned in April 2004, the appellant testified that the 
physician who did his retirement physical stated it was "his 
opinion that these things were all related to my service."  
(Transcript, page 22).  The appellant did not identify which 
physician it was who discussed with him a causal relationship 
to service.  

With regard to the claim for reflux disease, the appellant 
testified that he was scheduled for colonoscopic examination 
the Monday following the videoconference hearing.  He stated 
that once this was completed, he was supposed to go in for an 
upper gastrointestinal series as well.  He stated these 
procedures were to be accomplished at the outpatient clinic 
at the Munson Army Health Center at Fort Leavenworth.  
(Transcript, page 15).  The reports of these examinations, if 
conducted, are not in the claims folder.  

With regard to the claim for a disability manifested by 
swelling of the fingers, the service medical records disclose 
the veteran complained on one occasion in September 1992 of 
numbness involving the right hand.  Clinical findings at that 
time were essentially unremarkable and there were no further 
complaints during the remainder of service until the time of 
retirement examination in January 2001 when the appellant 
referred to complaints of swollen/painful joints involving 
the fingers and the knees in cold, damp weather.  When he was 
accorded X-ray studies of various joints by VA in August 
2002, for some reason studies of the hand were not done.  

X-ray studies of the right shoulder and knees showed findings 
suggestive of degenerative changes.  However, the examiner at 
the time of the general medical examination in October 2000 
did not express an opinion as to the likelihood of a causal 
relationship between the arthritis and the veteran's more 
than 20 years of active service ending in mid-2001.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  In 
particular, the appellant should be 
advised that clinical evidence proximate 
to service would be particularly 
relevant, and that VA cannot assist him 
to obtain evidence unless he identifies 
the private and VA providers who treated 
him, or identifies alternative sources, 
such as employment medical records, 
reports of medical examinations for 
education, insurance, or employment 
purposes, statements of lay observations 
of fellow employees, neighbors, and so 
forth, that might describe his medical 
problems since service discharge.  He 
should also be advised that medical 
opinions relating any claimed disorder to 
a specific occurrence in service would 
assist him in substantiating his claims.  

2.  The appellant should be asked to 
identify treating VA, military, and 
private facilities for which he has 
received treatment for any of the claimed 
disorders since service discharge in mid-
2001.  Of particular interest are reports 
of treatment and evaluation at the Munson 
Army Health Center, Fort Leavenworth, 
Kansas, following service discharge.  An 
attempt should be made to determine 
whether the physicians involved with the 
appellant's retirement physical 
examination are still at the Munson Army 
Health Center.  If so, each should be 
asked to recall whether he might have 
discussed with the veteran the etiology 
of any of the claimed disorders.

3.  The appellant should be accorded a 
gastrointestinal examination by a 
physician knowledgeable in 
gastrointestinal disorders for the 
purpose of determining the nature and 
extent of any gastroesophageal reflux 
disease.  The examiner should discuss the 
presence or absence of symptoms 
associated with gastroesophageal reflux 
disease.  All appropriate studies, to 
include upper gastrointestinal series, 
are to be accomplished.  The examiner 
should express an opinion as to the 
etiology of any disease process 
identified.  If a diagnosis is made of 
gastroesophageal reflux disease, the 
examiner should comment as to whether it 
is at least as likely as not that it had 
its onset during the veteran's active 
service.  

4.  Arrangements should be made with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination for the purpose of 
determining the etiology of any current 
disability involving the right shoulder, 
the knees, and/or the hands and fingers.  
The claims folder should be available to 
the examiner for review and this should 
be so indicated in the examination 
report.  After reviewing the claims 
folder and conducting clinical and X-ray 
examinations, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current disability 
involving the hands and fingers, right 
shoulder, and/or knees is attributable to 
the veteran's active service.  The 
complete rationale for any opinion 
expressed should be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, VA should readjudicate the 
claims.  If the benefits sought are not 
granted, VA should issue a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  However, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




